IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

REVERSE MORTGAGE                      NOT FINAL UNTIL TIME EXPIRES TO
SOLUTIONS, INC.,                      FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-1580
v.

GLORIA B. DUNBAR, et al.,

      Appellee.

_____________________________/

Opinion filed May 8, 2017.

An appeal from the Circuit Court for Duval County.
Michael R. Weatherby, Judge.

Curtis A. Wilson of McCalla Raymer Pierce, LLC, Orlando, for Appellant.

Lynn Drysdale of Jacksonville Area Legal Aid, Inc., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.